Citation Nr: 1726294	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected aortic valve replacement (heart disability) from 60 percent to 30 percent, effective March 1, 2010, was proper.

2.  Whether termination of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), effective March 1, 2010, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the Central Office in Washington, D.C. in April 2017.  A transcript of the hearing is included in the claims file.

The issue of entitlement to a disability rating in excess of 30 percent for aortic valve replacement has been raised by the record during an April 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A December 2009 rating decision reduced the disability rating for the Veteran's service-connected heart disability from 60 percent to 30 percent, effective March 1, 2010.  

2.  As of March 1, 2010, the 60 percent disability rating for the Veteran's service-connected heart disability had been in effect for less than five years.

3.  Evidence at the time of the reduction demonstrated an overall improvement in the Veteran's heart disability and the disability picture more approximated the reduced rating of 30 percent as the Veteran was able to achieve a workload of 7 metabolic equivalents (METs), which resulted in fatigue and shortness of breath. 

4.  There is no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated on March 1, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in a disability rating for a heart disability have been met as of March 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.104, Diagnostic Code (DC) 7016 (2016).

2.  The criteria for termination of a TDIU, effective March 1, 2010, were not met; therefore, the criteria for restoration of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that the 60 percent rating for his heart disability should not have been reduced to 30 percent, effective March 1, 2010, and that his TDIU should not have been terminated, effective March 1, 2010.  Because evidence pertaining to these claims is located in the same or similar records, the Board shall analyze these matters together below.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  An appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  An appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  See 38 C.F.R. § 3.105(e).

A September 2009 letter provided the Veteran with appropriate notice of a proposed reduction of his heart disability rating and proposed termination of a TDIU.  During the ensuing 60-day period, the Veteran submitted an October 2009 statement disagreeing with the proposed reduction and termination, and he identified certain VA treatment records; however, he did not request a predetermination hearing.  In a December 2009 rating decision, the RO effectuated the proposed reduction and termination, effective March 1, 2010.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's heart disability rating and termination of a TDIU were procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.343(a), 3.344(c). 

The Veteran's 60 percent rating for his heart disability had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO reduced the rating to 30 percent.  Specifically, the 60 percent disability rating became effective as of October 1, 2005.  In a December 2009 rating decision, the RO determined that recent evidence showed that the Veteran's heart disability warranted a noncompensable disability rating; however, the RO reduced the Veteran's rating from 60 percent disabling to 30 percent disabling, effective March 1, 2010, because the Veteran had a protected evaluation of 30 percent for this disability.  See 38 C.F.R. § 3.951 (2016).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Veteran disagrees with the termination of his TDIU as he remains unemployable as a result of his service-connected heart disability. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

The RO granted a TDIU in an August 2008 rating decision because the Veteran met the percentage standards as set forth in 38 C.F.R. § 4.16(a) as his heart disability was rated as 60 percent disabling.  However, when the RO effectuated the reduction of the Veteran's heart disability from 60 percent to 30 percent, effective March 1, 2010, a TDIU was also discontinued from that date, based upon consideration of the rating reduction alone (failure to meet the percentage standards under 38 C.F.R. § 4.16(a)). 

Standards for termination of a TDIU rating are found at 38 C.F.R. § 3.343(c), which provide that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  As noted above, the RO's termination of a TDIU was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105.  Accordingly, the question to be answered is whether the claims file contains clear and convincing evidence that the Veteran was actually employable.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993). 

The Veteran's service-connected heart disability has been rated for a heart valve replacement (prosthesis) pursuant to 38 C.F.R. § 4.104, DC 7016.  A 30 percent disability rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent disability rating is warranted when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  A maximum schedular 100 percent disability rating is warranted for chronic congestive heart failure, or; when a workload of 3 METs of less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2016).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

As noted above, the RO proposed to reduce the Veteran's 60 percent rating for his heart disability and terminated his TDIU in a September 2009 rating decision because, as shown in a May 2009 VA treatment record, his METs score was 10.4, he had a normal left ventricular function of 51 percent to 60 percent, and treadmill testing was negative for electro-cardio changes of myocardial ischemia during a moderate to high workload.  This May 2009 VA cardiology outpatient note also showed that the Veteran walked his dog every day for about 20 to 30 minutes without complaints of chest pain or shortness of breath.  

A July 2009 VA primary care outpatient note showed that the Veteran did not have cardiac symptoms and that he was doing fairly well.  He told the doctor that he was active with fishing and spending time with his grandchildren.  Following a physical evaluation, the doctor noted that the Veteran had fluttering during cardio, but the doctor did not recommend any further intervention, and that he had a normal echo aortic valve with no symptoms.  Another July 2009 VA primary care note showed frequent palpitations and skipped beats but normal heart stress test results. 

In an October 2009 statement, the Veteran asserted that he cannot work due to his heart disability.  

During a November 2009 VA examination, the Veteran complained of fatigue with strenuous activity, which left him with no energy or strength.  The Veteran's treatment for his heart disability included two inhalers and one pill.  The Veteran reported that he had trouble with rheumatism in his hips during cold or rainy weather, which affected his usual occupation and daily activities.  A physical examination showed that the Veteran's heart size and rhythm were normal.  There was no evidence of congestive heart failure.  The Veteran was able to achieve 7 METs.  He achieved 6 METs during slow jogging and 7 METs during occasional lifting.  His electrocardiogram (EKG) and endotracheal tube (ETT) were normal, but his chest radiograph showed mild chronic obstructive pulmonary disease (COPD); however, the examiner determined that the Veteran's COPD was incidental to his status-post aortic valve replacement diagnosis.  The examiner concluded that the Veteran's heart disability moderately affected his usual occupation and daily activities. 

As noted above, the RO reduced the Veteran's 60 percent rating to a protected 30 percent rating for his heart disability, effective March 1, 2010, in a December 2009 rating decision; however, this decision noted that the Veteran's symptoms warranted a noncompensable rating pursuant to 38 C.F.R. § 4.104, DC 7016.  Additionally, the RO determined that the Veteran's TDIU should be terminated, effective March 1, 2010, because the Veteran did not meet the schedular rating criteria for a TDIU and consideration of whether entitlement to a TDIU on an extraschedular basis was not referred to the Director, Compensation and Pension Service.  

In a June 2010 notice of disagreement (NOD), the Veteran contended that he did not currently feel any better than when his disability was rated at 100 percent disabling.  He endorsed symptoms of tiredness, weakness, and problems with blood pressure.  He also asserted that he retired earlier than he wanted to because of his heart disability. 

A January 2011 VA cardiology outpatient note showed that the Veteran complained of chest pain following heavy exertion.  The doctor determined that the chest pain correlated with heavy exertion and force when it is applied to his sternum.  On physical evaluation, the Veteran's sternum was well-healed and was stable.  The doctor determined that the Veteran's chest pain was not etiologically ischemic.  

A January 2011 VA cardiac stress test report showed that the Veteran had negative results for electrocardiogram changes of myocardial ischemia at a moderate to high workload.  The Veteran was able to achieve 7.4 METs, but he developed shortness of breath and fatigue during the test, which resolved after rest.  

During a March 2011 hearing before a decision review officer (DRO), the Veteran asserted that he was unemployed due to his heart disability, and that his heart disability should be rated higher than 30 percent due to his additional symptoms of angina, low blood pressure, and arrhythmias.  He made similar contentions in his August 2011 substantive appeal (VA Form 9).  Additionally, the Veteran testified during the April 2017 Board hearing that he retired because he could not perform the physical work required of a post office custodian due to his heart disability symptoms.  Specifically, he contended that he can carry his own weight, but cannot pick up or carry objects, and cannot perform any strenuous activities, including shoveling snow, which was a requirement of his previous work.  He also testified that he has not had any heart attacks, but that his symptoms include extreme tiredness.  

The Board notes that the claims file includes a January 2016 VA examination report detailing the Veteran's heart disability symptoms; however, this report pertains to the Veteran's symptoms more than five years after the reduction on appeal.  Evidence at the time of the reduction, i.e., March 1, 2010, demonstrated an overall improvement in the Veteran's heart disability and the disability picture more approximated the reduced rating of 30 percent as the Veteran was able to achieve a workload of 7 METs, which resulted in fatigue and shortness of breath.  Specifically, the Veteran was adequately examined in several 2009 VA treatment records, which showed an improvement of his heart disability symptoms.  The evidentiary basis for the effectuated reduction from a 60 percent disability rating to a 30 percent disability rating also includes the findings and conclusions made during a November 2009 VA examination.  The VA examiner reviewed the pertinent medical history and records before conducting a thorough physical examination, which included diagnostic testing.  See 38 C.F.R. §§ 3.343(a), 3.344(c).  This medical evidence did not reveal any episodes of congestive heart failure in the previous year, a workload of five METs or less, or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  In fact, as noted by the RO, the May 2009 VA treatment records showed that he had a normal left ventricular function of 51 percent to 60 percent.  Overall, the evidence at the time of the reduction demonstrated an improvement in heart disability symptoms warranting a rating more approximated by the reduced rating of 30 percent. 

Accordingly, as the evidence demonstrates that the Veteran's heart disability had improved by March 1, 2010, the benefit of the doubt doctrine is not applicable, and thus, the reduction of the 60 percent disability rating was proper.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.344, Gilbert, 1 Vet. App. at 55.

However, the claims file does not contain clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated on March 1, 2010.  It actually provides evidence in the other direction - that of unemployability.  

As noted above, to discontinue the award of a TDIU, 38 C.F.R. § 3.343(c) requires that there is clear and convincing evidence of actual employability.  In light of the evidence cited above, the Board finds that none of the evidence before the RO at the time of the December 2009 rating decision suggested that the Veteran was actually employable.  The November 2009 VA examiner noted that the Veteran's heart disability moderately affected his usual occupation and daily activities.  Furthermore, this examiner's findings are buttressed by the Veteran's assertions in his June 2010 NOD and during the March 2011 and April 2017 hearings that he was unemployed due to his heart symptoms.  Overall, the record indicates that the Veteran has been unemployed since 2008.  

The Board is aware that the Veteran's heart disability, which is his only service-connected disability, has been rated as 30 percent disabling since March 1, 2010, and that the Board is not restoring the higher 60 percent rating.  The Board is also aware that under 38 C.F.R. § 4.16(a), the Veteran would not meet the criteria for awarding a TDIU and that the Board may not assign an extraschedular TDIU rating in the first instance.  See 38 C.F.R. § 4.16(b).  However, the issue before the Board is whether requirements for terminating a TDIU were met, which is a fundamentally different question than whether entitlement to a TDIU is warranted on an extraschedular basis.  For example, under the provisions of 38 C.F.R. § 3.343, which exclusively addresses termination of a TDIU, it does not contain a requirement that the veteran no longer meet the schedular criteria for a TDIU to be terminated, but rather whether there is clear and convincing evidence of employability.  As stated above, that has not been shown.  

Accordingly, the Board concludes that termination of the Veteran's TDIU was improper and restoration of a TDIU, from March 1, 2010, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

The reduction in the Veteran's disability rating for service-connected aortic valve replacement from 60 percent to 30 percent, effective March 1, 2010, was proper; the claim for restoration is denied.

Termination of a TDIU was improper, and a TDIU is restored effective March 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


